           Case 1:19-vv-01154-UNJ Document 36 Filed 04/07/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1154V
                                          UNPUBLISHED


    KATHLEEN C. THOMAS                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: March 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On August 9, 2019, Kathleen C. Thomas filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome (“GBS”)
as a result of an influenza vaccine received on August 22, 2016. Petition at 1. Petitioner
further alleges that the vaccine was administered in the United States, she suffered the
residual effects of her condition for more than six months, and she has not previously filed
a petition under the Vaccine Act, commenced a civil action, or collected an award or
settlement for her vaccine related injury. Petition at 1-6. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On September 3, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On March 5, 2021, Respondent filed a proffer on award

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
          Case 1:19-vv-01154-UNJ Document 36 Filed 04/07/21 Page 2 of 5



of compensation (“Proffer”) indicating Petitioner should be awarded $137,176.92. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $137,176.92 (comprised of $132,500.00 for pain and suffering and
$4,676.92 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
          Case 1:19-vv-01154-UNJ Document 36 Filed 04/07/21 Page 3 of 5




            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
KATHLEEN C. THOMAS,                 )
                                    )
                                    )
            Petitioner,             )
                                    )   No. 19-1154V
      v.                            )   Chief Special Master Corcoran
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 9, 2019, Kathleen Thomas (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), for an injury petitioner allegedly sustained as a result of an influenza

(“flu”) vaccination administered on August 22, 2016. Petition at 1. Petitioner alleges that she

suffered Guillain-Barré Syndrome (“GBS”), which is an injury listed on the Vaccine Injury

Table for the flu vaccine. On September 2, 2020, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act for a GBS Table injury, and on September 3, 2020, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 24;

ECF No. 26.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $132,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
            Case 1:19-vv-01154-UNJ Document 36 Filed 04/07/21 Page 4 of 5



       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $4,676.92. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $137,176.92, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Kathleen Thomas:                              $137,176.92

                                                             Respectfully submitted,

                                                             BRIAN M. BOYNTON
                                                             Acting Assistant Attorney General

                                                             C. SALVATORE D’ALESSIO
                                                             Acting Director
                                                             Torts Branch, Civil Division

                                                             HEATHER L. PEARLMAN
                                                             Acting Deputy Director
                                                             Torts Branch, Civil Division

                                                             DARRYL R. WISHARD
                                                             Assistant Director
                                                             Torts Branch, Civil Division


1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
       Case 1:19-vv-01154-UNJ Document 36 Filed 04/07/21 Page 5 of 5



                                              s/ Ronalda E. Kosh
                                              RONALDA E. KOSH
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-4476
                                              Email: ronalda.kosh@usdoj.gov
DATED: March 5, 2021
